DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 01/25/2020 have been fully considered but they are not persuasive. 

As per claim 1, Applicant argues that “the combination of cited references (Doi, Alhazme, Philipp, and Mima) is not shown to teach, suggest or render obvious at least, for example, the features of “a projection unit configured to project projection light on the projection plane ... a second drive unit configured to change a direction of each of the projection unit, the projection plane, and the direction change unit,” as recited in amended independent claim 1. … However, Mima does not teach or suggest that the drive unit 110 can also change a direction of either the wall or the floor on which the projection light is projected along with the projection direction of the projector apparatus 100.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
does not teach or suggest that the drive unit 110 can also change a direction of either the wall or the floor. However, the Office respectfully submits that Doi, Alhazme, Philipp and Mima seem to teach the claimed limitations.
More specifically, Mima, teaches (Fig. 1, 110) a housing (100), analogous to the housing of apparatus 100 of Doi, Alhazme and Philip (which comprises the projection unit and the direction change unit). Although Doi, Alhazme and Philip do not explicitly disclose a change in directions of the projection unit and the direction change unit, Mima teaches a configuration wherein the projected image is moved by mechanical action of the housing. By moving the housing so as to redirect the projected image to an unobstructed surface, the directions of the projection unit and the direction change unit (inside the housing) are changed. Given that the drive unit changes the direction of the projection unit and the direction change unit so as to display the projected image on an unobstrusted surface, Mima at least suggests to modify the device of Doi, Alhazme and Philip (see Alhazme, Figs. 1-3), so that the second drive unit further changes the direction of the projection plane, by moving said plane upwards/downwards, so as to automatically provide an additional unobstructed display surface when deemed necessary, in synchronization with the projection position switching of the first drive unit.
The Office respectfully submits that although Doi, Alhazme, Philipp and Mima do not necessarily disclose wherein the change in direction of each of the projection unit, the projection plane, and the direction change unit is in the same particular direction as disclosed in Applicant’s specification, they do seem to teach a second drive unit configured to change a direction of each of the projection unit, the projection plane, and the direction change unit as claimed.

As per claim 17, Applicant argues as follows:

“A person of ordinary skill in the field of the Applicant's invention would not look at the disclosure of Morinuki at the time the invention was made, to combine it with the other references as suggested in the Office Action. Neither the Examiner has provided any rationale for the combination of Morinuki with the other cited references, not there is a suggestion in Morinuki for such a combination. Therefore, the Applicant respectfully submits that the rationale proffered to combine the teachings of Morinuki, Doi, Alhazme, Philipp, and Mima is based on hindsight, and is thus improper.”

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Office respectfully submits that Morinuki teaches, in paragraph 11, wherein “it is preferable that a plurality of areas is set on the projection light-incident surface of the cover portion based on the angle of incidence of the projection light, and an anti-reflection process according to the angle of incidence of the projection light is performed on each of the areas”. The Office submits that one of ordinary skill in the art at the time of filing the invention, would have found it obvious and advantageous, to provide a cover configured to close the opening, wherein the cover is based on antireflection treatment, such as taught by Morinuki et al., for the purpose of improving image quality. This is further supported by the disclosure in at least paragraphs 5-6 of Morinuki et al.: “Most of the light projected from the projection system passes through the cover portion and is projected on the screen, but part of the light is reflected off the light-incident surface of the cover portion. The ratio of the amount of light reflected off the cover portion to the total amount of light incident thereon, that is, the reflectance, varies with the angle of incidence of the light that impinges on the light-incident surface. The reflectance of the light-incident surface increases as the angle of incidence increases. The light projected from the projection system may impinge on the light-incident surface at a variety of angles. When the reflectance increases, the amount of light that can reach the screen decreases, and the image brightness decreases accordingly. Therefore, among the projection light incident on the cover portion, the projection light incident at a large angle of incidence disadvantageously forms an image having reduced brightness. To reduce the amount of reflection off the light-incident surface, it is conceivable to form an anti-reflection film (AR coating) over the light-incident surface of the cover portion.”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 10, 12, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0330495 to Doi et al.; in view of US 2015/0256803 to Alhazme; further in view of US 2016/0187765 to Philipp; further in view of US 2016/0337626 to Mima.

As per claim 1, Doi et al. teach a display device comprising: 
a main body (Fig. 1, 100)
a projection unit (Fig. 1, paragraph 58) configured to project projection light in order to project an image; 
a unit (Fig. 17, 116, paragraph 172) configured to change a direction of the projection light; 
a projection plane (Fig. 11) 
a detection unit (Figs. 12 and 17, modules 104/106, paragraphs 140-142) configured to identify an obstacle that obstructs the projection light.
switching, a projection position of the projected image, based on the identification of the obstacle (Fig. 12), wherein the display device is on an installation surface (Fig. 1, 20).
Doi et al. do not necessarily teach the projection plane provided on the main body of the display device, wherein the projection plane is visible from outside of the display device, and a user operated drive unit configured to change a direction of the projection plane.
Alhazme teaches the projection plane provided on the main body of the display device (Fig. 1(a), 102), wherein the projection plane is visible from outside of the display device, and a user operated drive unit configured to change a direction of the projection plane (Figs. 1-3, the projection plane is moved either upwards or downwards).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Doi et al., so that the projection plane provided on the main body of the display device, wherein the projection plane is visible from outside of the display device, and a user operated drive unit configured to change a direction of the projection plane, such as taught by Alhazme, for the purpose of providing a compact projection area.
Doi and Alhazme et al. teach wherein the projection position of the projected image is switched from an installation surface to the projection plane on the main body (Doi, Fig. 12, paragraphs 140-142, when an obstacle is detected, a new optimal plane is determined; Alhazme, Fig. 1(a), 102, for the case that the walls and table in Fig. 12 of Doi are obstructed, the projection device may determine that the projection plane on the main body is the optimum plane).

Philipp teaches wherein the unit is a direction change unit changing the direction of the projection light (Fig. 3B, 122), and wherein the switching is performed by a first drive unit (Fig. 3B, 126).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Mima, by adding a direction change unit changing the direction of the projection light, and wherein the setting is performed by a first drive unit, such as taught by Philipp, for the purpose of improving re-positioning accuracy.
Doi, Alhazme and Philip do not teach an [automatic] second drive unit configured to change a direction of each of the projection unit, the projection plane, and the direction change unit. 
Mima teaches an [automatic] second drive unit configured to change a direction of each of the projection unit, the projection plane, and the direction change unit (Mima, Fig. 1, 110, notice that housing 100 is analogous to the housing of apparatus 100 of Doi, Alhazme and Philip, which comprises the projection unit and the direction change unit. Although Doi, Alhazme and Philip do not explicitly disclose a change in directions of the projection unit and the direction change unit, Mima teaches a configuration wherein the projected image is moved by mechanical action of the housing. By moving the housing so as to redirect the projected image to an unobstructed surface, the directions of the projection unit and the direction change unit are changed. Given that the drive unit changes the direction of the projection unit and the direction change unit so as to display the projected image on an unobstrusted surface, Mima at least suggests to modify the device of Doi, Alhazme and Philip, so that the second drive unit further changes the direction of the projection plane, by moving said plane upwards/downwards, so as to automatically provide an additional unobstructed display surface when deemed necessary, in synchronization with the projection position switching of the first drive unit).
 Doi, Alhazme and Philip, so as to have an automatic second drive unit configured to change a direction of each of the projection unit, the projection plane, and the direction change unit, such as taught by Mima, for the purpose of automatically providing additional unobstructed projection surfaces.

As per claim 2, Doi, Alhazme, Philip and Mima teach the display device according to claim 1, wherein the main body comprises the first drive unit (Phillip, Fig. 3B).  

As per claim 3, Doi, Alhazme, Philip and Mima teach the display device according to claim 1, further comprising a control unit (Mima, Fig. 3, 210) configured to control the second drive unit, based on the identification of the obstacle, wherein the second drive unit is controlled to change a direction of the main body (Doi, paragraphs 140-142; Mima, paragraph 58). 

As per claim 10, Doi, Alhazme, Philip and Mima teach the display device according to claim 3, further comprising a third drive unit (Mima, Fig. 1, 110 and Philipp, Fig. 3B, 126) configured to change a direction of the detection unit, based on the identification of the obstacle (Mima, paragraphs 58 and 112). 

	As per claim 12, Doi, Alhazme, Philip and Mima teach the display device according to claim 1, further comprising a base portion (Mima, Fig. 2, 120) configured to support the main body, wherein the main body is rotatable in a horizontal direction, and the second drive unit is further configured to change a direction of the main body based on rotation of the main body (Mima, Figs. 1 and 2). 


	As per claim 14, Doi, Alhazme and Philip teach the display device according to claim 1, wherein the direction change unit includes a mirror, the mirror is rotatable around an axis that extends in a horizontal direction, and the first drive unit is further configured to change a direction of the mirror (Philipp, Fig. 3B). 

As per claim 16, Doi, Alhazme and Philip teach the display device according to claim 1, wherein the projection unit comprises a projection port, the projection port of the projection unit and the direction change unit are arranged inside a shielded space, the shielded space comprises an opening (Mima, arranged within housing of 101), and the projection light is emitted to the outside of the shielded space through the opening in a direction more downward than a horizontal direction (Philip, Fig. 3B). 

	As per claim 18, Doi, Alhazme and Philip teach the display device according to claim 1, wherein the projection plane is directed in a direction more upward than a horizontal direction (Alhazme, Fig. 1).

As per claim 19, Doi, Alhazme and Philip teach the display device according to claim 1, wherein the projection plane comprises a diffusion screen (Mima, paragraph 84). 

 

	

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over over US 2017/0330495 to Doi et al.; in view of US 2015/0256803 to Alhazme; in view of US 2016/0187765 to Philipp; further in view of US 2016/0337626 to Mima; further in view of US 2013/0128240 to Yoshida et al.

	As per claim 7, Doi, Alhazme, Philip and Mima teach the display device according to claim 3, further comprising an output unit configured to output information based on the identification of the obstacle (Doi, Fig. 12, the information is repositioned based on the obstacle).
	Doi, Alhazme, Philip and Mima do not teach wherein the information provides a notification of presence of an obstacle in a case where the obstacle that obstructs the projection light is detected. 
Yoshida  et al. teach wherein the information provides a notification of presence of an obstacle in a case where the obstacle that obstructs the projection light is detected (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Doi, Alhazme, Philip and Mima, so that the information provides a notification of presence of an obstacle in a case where the obstacle that obstructs the projection light is detected, such as taught by Yoshida et al., for the purpose of improving operation reliability.

	As per claim 8, Doi, Alhazme, Philip and Mima teach the display device according to claim 3, wherein the projection unit is further configured to project the projection light to display the projected image, and wherein the projected image is displayed based on the identification of an obstacle (Doi, Fig. 12, the information is repositioned based on the obstacle)
Doi, Alhazme, Philip and Mima do not teach wherein the projected image provides a notification of presence of an obstacle. 
wherein the projected image provides a notification of presence of an obstacle (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Doi, Alhazme, Philip and Mima, so that the projected image provides a notification of presence of an obstacle, such as taught by Yoshida et al., for the purpose of improving operation reliability.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0330495 to Doi et al.; in view of US 2015/0256803 to Alhazme; in view of US 2016/0187765 to Philipp; further in view of US 2016/0337626 to Mima; further in view of US 2013/0083167 to Miyauchi.

As per claim 11, Doi, Alhazme, Philip and Mima teach the display device according to claim 10.
Doi, Alhazme, Philip and Mima do not specifically disclose wherein the detection unit is above the main body.
Miyauchi teaches wherein the detection unit is above the main body (Fig. 1, 160).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Doi, Alhazme, Philip and Mima, so that the detection unit is above the main body, such as taught by Miyauchi, for the purpose of performing distance detection.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0330495 to Doi et al.; in view of US 2015/0256803 to Alhazme; in view of US 2016/0187765 to Philipp; further in view of US 2016/0337626 to Mima; further in view of US 2010/0165308 to Morinuki et al..

	As per claim 17, Doi, Alhazme, Philip and Mima teach the display device according to claim 16.

Morinuki et al. teach a cover configured to close the opening, wherein the cover is based on antireflection treatment (paragraph 11).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Doi, Alhazme, Philip and Mima, by adding a cover configured to close the opening, wherein the cover is applied with antireflection treatment, such as taught by Morinuki et al., for the purpose of improving image quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0330495 to Doi et al.; in view of US 2015/0256803 to Alhazme; in view of US 2016/0187765 to Philipp; further in view of US 2016/0295185 to Mima et al., from here-on referred to as Mima2.

	As per claim 20, Doi, Alhazme and Philip teach the display device according to claim 1.
	Doi, Alhazme and Philip do not teach an operation unit configured to detect operation on the projection plane.
Mima2 teaches an operation unit configured to detect operation on the projection plane (paragraph 147).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Doi, Alhazme and Philip, by adding an operation unit configured to detect operation on the projection plane, such as taught by Mima2, for the purpose of providing user interactivity.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694